Opinion issued June 27, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00137-CV
                           ———————————
                   ALEX MELVIN WADE, JR., Appellant
                                        V.
           TEXAS BOARD OF PARDONS & PAROLES, Appellee



                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-74171


                         MEMORANDUM OPINION

      Appellant, Alex Melvin Wade, Jr., has neither paid the required filing fee for

this appeal nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs

must pay—at the time an item is presented for filing—whatever fees are required
by statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West

2013) (listing fees in court of appeals); Order Regarding Fees Charged in Civil

Cases in the Supreme Court and the Courts of Appeals and Before the Judicial

Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007),

reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). On

February 15, 2013, appellant was notified that this appeal was subject to dismissal

if the filing fee was not paid by March 1, 2013. After being notified that this

appeal was subject to dismissal, appellant requested a 30-day extension to pay the

filing fee. This Court granted the request on May 1, 2013, and notified appellant

that if he did not pay the required filing fee by May 31, 2013, this appeal would be

dismissed for failure to pay the filing fee without further notice. Appellant has not

paid the filing fee. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case).

      Appellant has also neither established indigence, nor paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal

of appeal for want of prosecution if no clerk’s record filed due to appellant’s fault).

The record in this case was originally due on March 25, 2013. Concomitantly with

his request for a 30-day extension to pay the filing fee, appellant also requested a

                                            2
30-day extension to pay for the clerk’s record, which this Court granted. This

Court ordered that proof that appellant had paid the district clerk for preparation of

the clerk’s record be filed in this Court by May 31, 2013, or the appeal would be

dismissed for want of prosecution without further notice. No proof that appellant

has paid for the clerk’s record has been filed.       See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal for want of prosecution).


      We dismiss the appeal for failure to pay the filing fee and for want of

prosecution. We dismiss all pending motions as moot.


                                  PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




                                          3